Citation Nr: 1635478	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  06-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel






INTRODUCTION

The Veteran had active service from January 1951 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision of the St. Petersburg, Florida, Regional Office.  

The Board previously remanded the appeal in March 2009, March 2011, January 2013, June 2013, and February 2016.  The appeal has been returned to the Board for further appellate review.  

The issue of entitlement to an increased rating for bilateral hearing loss was previously referred by the Board in the February 2016 Remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The January 2013, and June 2016 VA examination opinions provided in connection with the Veteran's service connection claim for a right knee disability are inadequate.  Significantly, the provided opinions only address the Veteran's claim as secondary to a service-connection left knee disability, but service connection is also in effect for right ankle and low back disabilities, among other disabilities.  While the Veteran may advance a single theory, the record reasonably raises the possibility that the claimed right knee disability may be related to other service-connected disability or disabilities and the Board must obtain opinions addressing these reasonably raised theories of entitlement.  

Additionally, the VA opinions obtained in connection with the Veteran's TDIU claim are also inadequate.  The examiners' opinions do not reflect adequate consideration of the Veteran's skill set and educational background.  The Board, having obtained a relevant etiological opinion in connection with the Veteran's claim, must remand the appeal to obtain adequate opinions on these matters.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Further the record suggests the Veteran receives regular VA treatment related to his right knee disability, but no records generated since the March 2013 Statement of the Case have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  On remand, attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA right knee treatment or hospitalization records, dated since March 2013 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  Then, afford the Veteran a VA orthopedic examination addressing his claimed right knee disability.  The examiner must review the claims file and provide the following information:

a) Identify all right knee pathology, if any;

b) For each right knee diagnosis, provide an opinion as to whether such diagnosis clearly and unmistakably preexisted service;

c) For each right knee diagnosis that is found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis clearly and unmistakably did NOT increase in severity during service;

d) For each right knee diagnosis not found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis otherwise at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service or within one year of separation;  

(ii)  is etiologically related to service, including a documented August 1994 motor vehicle accident, and documented in-service treatments.  

(iii) was caused by a service-connected disability(ies), including a low back disability, a left knee disability and a right ankle disability; and 

(iii) is aggravated by service connected disabilities, including a low back disability, a left knee disability and a right ankle disability.  




The examiner is also requested to provide an opinion regarding the impact of the Veteran's service-connected disabilities (as listed in a March 2008 rating decision) on his ability to secure and follow a substantially gainful occupation.  This opinion must take into full account the Veteran's education and employment background.

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




